DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I , claims 1-9 in the reply filed on 3/2/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Howard 130756.
Howard discloses the claimed invention as recited in the claims as shown below:


a first main surface A1;

a second main surface A2 that is separated from the first main surface by a thickness of the plate, the second main surface being configured to rest on a bottom surface of the spill restrictor;

a first truncated portion C55 configured to clear any structure projecting from the bottom surface of the spill restrictor when the device rests on the bottom surface;

a centrally-disposed opening C44 configured to conform and fit over a collar that is configured to attach to the drop tube and to a riser pipe that rises from the underground liquid storage tank; and

at least one peripherally-disposed through hole P11traversing the thickness of the plate, the at least one peripherally-disposed through hole being configured to enable a elongate bar to be inserted therethrough and make contact with the bottom surface of the spill restrictor.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

2. The device of claim 1, wherein the centrally-disposed opening is shaped as a hexagon C44.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

3. The device of claim 1, wherein the first truncated portion defines a rectilinear rectangular surface B22.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

4, The device of claim 1, wherein the plate further comprises a second truncated portion B33 opposite the first truncated portion.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

5. The device of claim 1, wherein at least one side surface of the plate other than the first truncated portion is curved C55.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

6. The device of claim 1, wherein the at least one curved side surface has a curvature that matches a curvature of an interior surface of the spill restrictor See annotated fig. 1 see below.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

7. The device of claim 1, further comprising a plurality of peripherally-disposed through holes P11 & P12, at least one of which being of a different size or shape than remaining ones of the plurality of peripherally-disposed through holes.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

8. The device of claim 1, wherein the at least one peripherally-disposed through hole

is rectangular or square in shape P12.

    PNG
    media_image1.png
    471
    758
    media_image1.png
    Greyscale

Claim(s) 1, 3-6, and 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Catlin et al 9487318.

Catlin et al disclose the claimed invention as recited in the claims as shown below:

1. A device for facilitating removal of a drop tube from an underground liquid storage tank, the device comprising a plate configured to fit within a spill restrictor fitted to the underground liquid storage tank, the plate comprising:

a first main surface T1;

T2 that is separated from the first main surface by a thickness of the plate, the second main surface being configured to rest on a bottom surface of the spill restrictor;

a first truncated portion T11 configured to clear any structure projecting from the bottom surface of the spill restrictor when the device rests on the bottom surface;

a centrally-disposed C2 opening configured to conform and fit over a collar that is configured to attach to the drop tube and to a riser pipe that rises from the underground liquid storage tank; and

at least one peripherally-disposed through hole H1 traversing the thickness of the plate, the at least one peripherally-disposed through hole being configured to enable a elongate bar to be inserted therethrough and make contact with the bottom surface of the spill restrictor.

    PNG
    media_image2.png
    543
    396
    media_image2.png
    Greyscale


3. The device of claim 1, wherein the first truncated portion defines a rectilinear rectangular surface. See Annoted Figure 1 below 

    PNG
    media_image3.png
    543
    396
    media_image3.png
    Greyscale

4, The device of claim 1, wherein the plate further comprises a second truncated portion opposite the first truncated portion. See Annoted Figure 1 below


    PNG
    media_image4.png
    543
    396
    media_image4.png
    Greyscale


5. The device of claim 1, wherein at least one side surface of the plate other than the first truncated portion is curved. See Annoted Figure 1 below

    PNG
    media_image4.png
    543
    396
    media_image4.png
    Greyscale

6. The device of claim 1, wherein the at least one curved side surface has a curvature that matches a curvature of an interior surface of the spill restrictor. See Annoted Figure 1 below

    PNG
    media_image4.png
    543
    396
    media_image4.png
    Greyscale



9. The device of claim 1, wherein the plate comprises metal Col. 5, line 64-66.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The applicant discloses Figure 5 and the all of the shapes should be claimed along with the plurality of apertures being claimed in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest art is of the rejection of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 14, 2022